DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s amendment filed on May 27, 2021 and wherein the Applicant has amended claims 1-4, 9, 12-13, 16, 18.
In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Response to Remarks
With respect to the objection of drawings due to formality issues, as set forth in the previous Office Action, the Applicant’s drawing replacement sheets submitted on May 27, 2021 has been acknowledged, and the argument, see paragraph 2 of page 12 in Remarks filed on May 27, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of drawings due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the specification due to formality issues, as set forth in the previous Office Action, the Applicant’s argument, see the last paragraph of page 11 and the first paragraph of page 12 in Remarks filed on May 27, 2021, has been fully considered and the argument is persuasive. Therefore, the objection of specification due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the objection of claims 1-20 due to formality issue, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 3 of page 12 in Remarks filed on May 27, 2021, have been fully considered and the argument is persuasive. .
With respect to the rejection of claims 1-20 under 35 USC §112(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 1 of page 13 in Remarks filed on May 27, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC § 112(a), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-20 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraphs 2-3 of page 13 and paragraph 1 of page 14 in Remarks filed on May 27, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 1-20 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
With respect to the prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 4 of page 14, paragraphs 1-3 of page 15, paragraphs 1-2 of page 16, and paragraphs 1-2 of page 17 in Remarks filed on May 27, 2021, have been fully considered, and the argument is persuasive. Therefore, the above prior art rejection of independent claim 1 under 35 USC §103(a), as set forth in the previous Office Action, has been withdrawn. For the at least similar reasons described in claim 1 above, the prior art rejection of other independent claim 12 and dependent claims 2-11, 13-20, as set forth in the previous Office Action, has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The general concept of calculating an inter-channel time difference ITD or ICTD of any two of multi-channel input audio signals by using maximum of cross-correlation of the any two of multi-channel input audio signals, by using averaging multiple ITDs, by using different ways and then selecting a best one, etc. was known in the art before the effective filing date of the claimed invention, evidenced by: 
Ojala (US 20110206209 A1) that discloses an apparatus for calculating inter-channel time difference ITD for multichannel input signals by a set of filter bank to dividing multichannel 
Koninklijke et al (US 20080170711 A1) teaches an audio encoder by encoding the audio signals and wherein the input audio signals are first aligned with the calculated ITD (para [0092]) or the left channel signal is aligned by ITD/2 and the right channel signal is aligned by –ITD/2 (), and wherein alignment by ITD/2 and –ITD/2 of the left channel signal and the right channel signal is performed prior to the combination of the two audio signals (208 in fig. 2);
Virette et al (US 20150010155 A1) teaches a method to estimate inter-channel time difference value of the at least two audio input channel signals by determining a first set and a second set of coefficients c[b] for a function, determining a first set of encoding parameters ITD[b] based on a smoothing of the set of functions c[b] with respect to a frame sequence I of the multi-channel audio signal, the smoothing of the set of functions c[b] is determined by a first smoothing coefficient (SMW1), and determining a second set of encoding parameters instITD[b] based on the second smoothing coefficient (SMW2) with the set of functions c[b], and final parameter ITD is determined based on the quality of the instITD[b] and ITD[b], such as stability of the instITD[b] and ITD[b];
Virette et al (US 20150049872 A1) teaches a method for estimating inter-channel time difference value of the multichannel input audio signals by FFT transforming the multichannel input audio signals from time-domain to frequency domain, determining the ITD[b] for each frequency bin b and the ITD[b] including positive ITDs and negative ITDs, calculating a means of the all positive ITDs for every frequency bins and calculating a means of the all negative ITDs for every frequency bins, and selecting one of the means of the all positive ITDs and the all negative ITDs based on a criteria algorithm (fig. 3) and standard deviations for the positive ITD and for the negative ITD;
Briand et al (US 20130304481 A1) teaches a device and a method for determining an inter-channel time difference ITD of a multi-channel audio signal having at least two channels by seeking a time-lag corresponding to a positive time-lag inter-channel correlation candidate and a time-lag corresponding to a negative time-lag inter-channel correlation candidate through determination of a local maxima of a cross-correlation function involving at lest two different channels for the positive and the negative time-lags, determining a dominant channel by calculating an absolute value of a difference in amplitude between the inter-channel correlation candidates is smaller than a threshold value, and based on the dominant channel, a sign of the ITD and a current value of the ITD is extracted based on either the time-lag corresponding to the positive time-lag inter-channel correlation candidate or the time-lag corresponding to the negative time-lag inter-channel correlation candidate, 
The Examiner has not found prior art that teaches or suggests the modification of the above references in the fields as such 

For at least the reasons listed above, the other independent claim 12 and the dependent claims 2-11, 13-20 are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Allowable Subject Matter
Claims 1-20 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654